United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
DEPOT MAINTENANCE COMMAND,
Albany, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-232
Issued: March 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 10, 2014 appellant filed a timely appeal from an October 21, 2014 Office
of Workers’ Compensation Programs’ (OWCP) nonmerit decision. Because more than 180 days
elapsed between the most recent OWCP merit decision dated October 30, 2012 and the filing of
this appeal on November 10, 2014, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was not timely filed and failed to present clear evidence of error.
FACTUAL HISTORY
On July 10, 2012 appellant, then a 45-year-old materials expediter, filed an occupational
disease claim alleging that he developed a reactive airway disease after being exposed to
hazardous chemicals at work. He became aware of his condition on September 1, 2009 and
realized his condition was causally related to his employment on October 23, 2009.

Appellant was treated by Dr. Thomas J. Ungarino, a Board-certified pulmonologist, for a
syncopal episode on September 3, 2009. He reported becoming short of breath after being
exposed to a fan at work that was cleaned with toxic chemicals listed as M-99. Dr. Ungarino
diagnosed reactive airway disease and toxic inhalation with chronic tobacco use and
recommended that appellant seek an alternative workstation.
By letter dated August 14, 2012, OWCP advised appellant of the type of factual and
medical evidence needed to establish his claim, particularly a physician’s reasoned opinion
addressing the relationship of his claimed condition to his specific employment factors.
In a narrative statement appellant indicated that he was exposed to M-99 and chlorine
used to clean a fan while at work. He indicated that he started his job as a rotoblaster, went
outside to cool off in front of a portocool fan, was exposed to fumes, and became ill. Appellant
was treated in the emergency room by Dr. James V. Palazzolo, a Board-certified pulmonologist,
on September 3, 2009 and was admitted for shortness of breath, toxin inhalation, rule out
pulmonary embolism, and tobacco abuse with chronic obstructive pulmonary disease (COPD)
with acute exacerbation. Dr. Palazzolo diagnosed shortness of breath improved, toxin inhalation,
chronic tobacco abuse, and probable COPD. In a coding abstract dated September 3, 2009, he
noted that appellant was admitted to the hospital from September 3 to 8, 2009 and diagnosed
shortness of breath, toxic effect of gas/vapor, fumes/vapor bronchial pneumonia, poison/gas
vapors, COPD, and tobacco use disorder.
Also submitted was blood work from
September 3, 2009.
Appellant was treated by Dr. Jyotir Mehta, a Board-certified internist, from March 30,
2010 to July 31, 2012, for reactive airway disease secondary to exposure of M-99 chemical and
phosgene gas inhalation. On March 30, 2010 Dr. Mehta noted that appellant reported being
exposed to a fan which was cleaned with chemical M-99, degreasing solution and bleach which
created a phosgene gas. Appellant reported that the fan was blowing directly on him and he was
not required to use a mask. Dr. Mehta diagnosed reactive airway disease secondary to the
exposure of M-99 chemical, phosgene gas inhalation, and bronchial asthma new onset after
exposure to chemicals. In a report dated August 19, 2012, he diagnosed severe obstructive sleep
apnea. Appellant submitted a disabled person license plate affidavit dated December 13, 2010.
In a statement dated September 27, 2012, the employing establishment controverted
appellant’s claim and indicated that the use of “cirtridat” and M-99 for steam cleaning in the
prescribed manner was approved by the Occupational Safety and Health Administration (OSHA)
and posed no respiratory or toxic risks. Upon investigation, it found that neither the steam
cleaning room nor the entire shop area had chlorine present or near the work area, the use of
bleach was a controlled substance, and that it was used only by authorized personnel required to
break down and clean the cooling fans. The employing establishment noted the process took
place in a different building and under strict guidelines. It submitted witness statements from
two employees who claimed they never saw cooling fans being washed with Clorox or bleach.
On October 30, 2012 OWCP denied appellant’s claim for compensation as the evidence
was insufficient to support that the injury or event occurred as alleged.

2

On May 15, 2013 appellant requested an oral hearing. He submitted a coding abstract
dated September 3, 2009 from Dr. Palazzolo, blood work from September 3, 2009, a
December 13, 2010 disabled person’s license plate affidavit, a report from Dr. Mehta dated
August 19, 2012, and a copy of the October 30, 2012 OWCP decision, all previously of record.
Appellant also submitted a witness statement from another coworker who worked in the
steam/blast area from 2005 to 2008 at which time she witnessed employees mix M-99 degreaser
and chlorine bleach in a spray canister to remove cosmoline off vehicles.
By decision dated October 30, 2013, OWCP denied appellant’s request for an oral
hearing. It found that the request was not timely filed. Appellant was informed that his case had
been considered in relation to the issues involved, and that the request was further denied as the
issues in this case could equally be addressed by requesting reconsideration from the district
office.
On September 15, 2014 appellant requested reconsideration. He submitted a copy of
OWCP’s decision dated October 30, 2013 previously of record. Appellant submitted an
emergency room report from Dr. William Flowers, a Board-certified emergency room physician,
who treated appellant for upper airway irritation. He reported a history of inhalation of noxious
fumes and a chemical spill at work. Appellant noted a history of inhaling chemicals four years
prior which had caused several lung-related issues. He further alleged current exposure to
chemicals at work. Dr. Flowers noted a portable chest x-ray revealed no acute abnormalities,
lung fields were clear and normal cardiac shadow. He noted mild respiratory distress, normal
respiratory rate and volume, no evidence of upper airway obstruction, no cough, diffuse
auscultatory findings with a few scattered wheezes. Dr. Flowers diagnosed acute bronchospasm
and toxic effect of gas/fumes or vapors.
By decision dated October 21, 2014, OWCP denied appellant’s request for
reconsideration as it was untimely and did not establish clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”1
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, section 10.607(a) of the
implementing regulations provide that an application for reconsideration must be received within
1

5 U.S.C. § 8128(a).

3

one year of the date of OWCP’s decision for which review is sought.2 However, OWCP will
reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation, if the
claimant’s application for review shows clear evidence of error on the part of OWCP in its most
recent merit decision. To establish clear evidence of error, a claimant must submit evidence
relevant to the issue that was decided by OWCP. The evidence must be positive, precise and
explicit and must be manifest on its face that OWCP committed an error.3
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.4
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error.5 It is not enough merely to show that
the evidence could be construed so as to produce a contrary conclusion.6 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.7 The Board makes an independent determination
as to whether a claimant has submitted clear evidence of error on the part of OWCP.8
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
application for review. As noted, an application for reconsideration must be received within one
year of the date of OWCP’s decision for which review is sought.9 As appellant’s request for
reconsideration was not received by OWCP until October 7, 2014, more than one year after
issuance of the October 30, 2012 merit decision, it was untimely. Consequently, he must
demonstrate clear evidence of error by OWCP in its October 30, 2012 decision denying his claim
for compensation.
The Board finds that appellant has not established clear evidence of error on the part of
OWCP. In his September 15, 2014 reconsideration request, appellant disagreed with OWCP’s
decision denying his claim for compensation. While he addressed his disagreement with the
denial of his compensation claim, this does not raise a substantial question as to the correctness
of OWCP’s decision.
2

20 C.F.R. § 10.607(a).

3

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

4

Annie L. Billingsley, 50 ECAB 210 (1998).

5

Jimmy L. Day, 48 ECAB 652 (1997).

6

Id.

7

Id.

8

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

9

20 C.F.R. § 10.607(a).

4

In support of his reconsideration request, appellant also submitted several documents.
Appellant submitted a coding abstract dated September 3, 2009 from Dr. Palazzolo, blood work
dated September 3, 2009, a December 13, 2010 disabled person’s license plate affidavit, a report
from Dr. Mehta dated August 19, 2012, a copy of the October 30, 2012 initial denial decision,
and a copy of OWCP’s decision dated October 30, 2013 denying an oral hearing. All of this
evidence had previously been considered by OWCP and failed to demonstrate that OWCP had
committed an error in denying his claim for compensation.
Appellant submitted a new emergency room report from Dr. Flowers dated
September 18, 2014. Dr. Flowers diagnosed acute bronchospasm and toxic effect of gas/fumes
or vapors. The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made a mistake. For
example, a claimant provides proof that a schedule award was miscalculated, such as a marriage
certificate showing that the claimant had a dependent but the award was not paid at the
augmented rate. Evidence such as detailed, well-rationalized medical report which, if submitted
before the denial was issued would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.10
Appellant also submitted a statement from a coworker who worked in the steam/blast
area from 2005 to 2008 and during that time she witnessed employees mix M-99 degreaser and
chlorine bleach in a spray canister to remove cosmoline off vehicles. However, this evidence is
insufficient to show clear evidence of error. She did not witness appellant’s exposure to toxic
fumes, specifically, M-99 degreaser and chlorine bleach and does not establish exposure by
appellant to hazardous chemicals. The Board notes that clear evidence of error is intended to
represent a difficult standard.11 This evidence does not raise a substantial question as to the
correctness of OWCP’s decision.
Consequently, appellant has not established clear evidence of error by OWCP in its
October 30, 2012 decision.
On appeal, appellant reiterated assertions that he made before OWCP that he was at work
when he was exposed to fumes that caused him to be ill. The Board does not have jurisdiction
over the merits of the claim. As explained, appellant has not established clear evidence of error
by OWCP.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and did
not demonstrate clear evidence of error.

10

Dean D. Beets, 43 ECAB 1153 (1992); Leona N. Travis, 43 ECAB 227 (1991). Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (March 2011).
11

D.G., 59 ECAB 455 (2008).

5

ORDER
IT IS HEREBY ORDERED THAT the October 21, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 26, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

